Citation Nr: 1032289	
Decision Date: 08/27/10    Archive Date: 09/01/10

DOCKET NO.  07-32 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for a bipolar disorder. 


REPRESENTATION

Appellant represented by:	Massachusetts Department of 
Veterans Services


ATTORNEY FOR THE BOARD

J Fussell



INTRODUCTION

The Veteran had active service from November 1986 to July 1991.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a March 2007 decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Boston, Massachusetts.  

In May 2010, the Veteran failed to appear at a scheduled hearing 
before the Board.  Because good cause shown for the failure to 
appear is not shown, the request for the hearing is deemed 
withdrawn.  38 C.F.R. § 20.704(d).  


FINDINGS OF FACT

In the absence of the Veteran's service treatment records, 
competent and credible lay evidence which is consistent with the 
Veteran's available service personnel records establishes that 
the onset of the symptoms leading to the postservice diagnosed 
bipolar disorder had their onset during active service. 


CONCLUSION OF LAW

A bipolar disorder was incurred during active service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.102, 3.303 
(2009). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Principles Governing Service Connection

Every person employed in the active military, naval, or air 
service shall be taken to have been in sound condition when 
examined, accepted and enrolled for service, except as to 
defects, infirmities, or disorders noted at the time of the 
examination, acceptance and enrollment, or where clear and 
unmistakable evidence demonstrates that the injury or disease 
existed before acceptance and enrollment and was not aggravated 
by such service.  38 U.S.C.A. §§ 1111, 1137 (West 2002). 

A pre-existing injury or disease will be considered to have been 
aggravated by active service where there is an increase in 
disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153.  

In July 2003, the VA General Counsel issued a precedent opinion 
holding that to rebut the presumption of soundness in 38 U.S.C.A. 
§ 1111, VA must show, by clear and unmistakable evidence, that 
(1) the disease or injury existed prior to service and (2) that 
the disease or injury was not aggravated by service. VAOPGCPREC 
3-2003 (July 16, 2003).  The claimant is not required to show 
that the disease or injury increased in severity during service 
before VA's duty under the second prong of this rebuttal standard 
attaches.  Id.  See also Wagner v. Principi, 370 F.3d 1089 (Fed. 
Cir. 2004).

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002).  A showing of 
inservice chronic disease requires evidence of (1) a sufficient 
combination of manifestations for disease identification, and (2) 
sufficient observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  A showing of continuity of 
symptoms is not required when disease identity is established but 
is required when inservice chronicity is not adequately supported 
or when an inservice diagnosis of chronicity may be legitimately 
questioned.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Certain conditions, such as a bipolar disorder or other 
psychosis, will be presumed to have been incurred in service if 
manifested to a compensable degree within 1 year after service.  
38 U.S.C.A. § 1112; 38 C.F.R. §§ 3.307, 3.309.  

Developmental defects, such as personality disorders which are 
characterized by developmental defects or pathological trends in 
the personality structure manifested by a lifelong pattern of 
action or behavior, are not diseases or injuries within the 
meaning of applicable legislation.  38 C.F.R. § 3.303(c).  See 
also Johnson v. Principi, 3 Vet. App. 448, 450 (1992).  

The Board must find whether the preponderance of the evidence is 
against the claim.  If so, it is denied, but if the preponderance 
supports the claim or the evidence is in equal balance, the claim 
is allowed.  38 U.S.C.A. § 5107 (West 2002); Ortiz v. Principi, 
274 F.3d 1361, 1365-66 (Fed. Cir. 2001); 38 C.F.R. § 3.102.  If 
the Board determines that the preponderance of the evidence is 
against the claim, it has necessarily found that the evidence is 
not in approximate balance, and the benefit of the doubt rule is 
not applicable.  Ortiz, 274 F.3d at 1365. 

Legal Analysis

The March 2007 rating decision which is appealed denied the claim 
for service connection for a bipolar disorder on the basis that 
it was neither incurred in nor caused by active service.  The RO 
made a January 2007 formal finding that the Veteran's service 
treatment records were not available and listed all of the steps 
taken to locate those records.  However, in the March 2007 rating 
decision it was noted that evidence suggested that the Veteran 
was involved with substance abuse prior to and during service and 
that she was hospitalized for behavioral problems during service 
which was diagnosed as a personality disorder.  Moreover, as to 
lay statements of the Veteran, her mother, and another family 
member, they were laypersons who were not medically competent to 
diagnosis psychiatric symptoms and the diagnosis of a bipolar 
disorder was not medically established until several years after 
service.  

Following the March 2007 rating decision, some of the Veteran's 
service personnel records were received.  These do in fact show 
that she was either advised or sought periodic counseling for a 
personality disorder.  Moreover, one of her deficiencies was 
writing checks with insufficient funds in her account and issuing 
checks from a closed account.  

Voluminous private clinical records show that the Veteran began 
receiving psychiatric treatment from Dr. A in 1993, just 2 years 
after her service discharge, and then by Dr. S.  However, the 
records of these physicians are not on file (nor is it clear 
whether she is in receipt of Social Security Administration 
disability benefits).   

Also, there is evidence the Veteran made suicide attempts prior 
to service, at age 14, and several such attempts after service.  
There is evidence that during her childhood there was emotional 
and physical (but not sexual) abuse by her father.  Also, after 
service she had had to file for bankruptcy because she had spent 
a lot of money during a manic episode.  

A licensed clinical social worker reported in December 2006 that 
the Veteran's treatment for a bipolar disorder had begun in 1993.  
Her condition had been misdiagnosed during active duty.  She had 
been hospitalized during service in 1988 and at that time 
demonstrated manic behavior which was left untreated. This 
illness had affected her career and she had been forced out of 
work for long periods for psychiatric hospitalization and 
electroshock therapy (ECT). 

A family member wrote in October 2006 that it was believed that 
the Veteran had mental problems in 1986 when the Veteran was 
treated at a naval hospital or clinic for alcohol and drugs.  In 
a December 2006 statement the Veteran's mother reported that the 
Veteran had had mental illness for almost 20 years.  It had 
become evident in 1988, after the birth of the Veteran's son, 
that there was something wrong with the Veteran.  In phone 
conversations at the time, she seemed to have begun to exhibit 
self-destructive behavior.  She had seriously overspent.  The 
Veteran had then been admitted to a Naval Hospital for manic 
depressive symptoms.  Also during service, another couple had had 
to take care of the Veteran's baby because the Veteran had been 
unable to do so as a result of her mental illness. 

The Veteran was afforded a VA psychiatric examination in February 
2007, at which time the examiner reviewed the claim file.  The 
Veteran reported that at the age of 14 she had felt that she 
wanted to die.  Several of her blood relatives had serious mental 
problems.  She appeared to have been in a manic state during her 
first year of college, with heavy consumption of alcohol and 
manic behavior alternating with severe depression.  

A mental status examination revealed that a significant theme in 
the Veteran's thought processes was the perception that she had 
been wronged by others, and particularly that a bipolar disorder 
should have been diagnosis by the Navy.  Instead, she had been 
"ambushed" by a Navy psychiatrist who had performed 
"confrontative therapy."  The diagnosis was a history of a 
borderline personality disorder, a history of past alcohol abuse, 
and a bipolar disorder. 

The examiner commented that the Veteran had a history of manic 
states in the past that suggested she needed some arrangement to 
ensure that her funds would not be wasted should a manic state 
occur.  The Veteran reported that ECT had caused some memory 
loss.  The examiner opined that the Veteran had a "preexisting 
bipolar disorder which is genetically determined."  As to this, 
the examiner noted that the Veteran had several family members 
who had also showed signs of the disorder.  

However, it must be observed that under governing law and 
regulations, to find that the Veteran had a pre-existing bipolar 
disorder that was not aggravated during service, there must be 
clear and unmistakable evidence of both the pre-existence and 
lack of aggravation.  Here, with nothing more than a single 
suicide attempt prior to service it cannot be said that the 
Veteran's current bipolar disorder pre-existed service as an 
active psychopathological disorder.  This is true even if there 
was a genetic pre-disposition toward the development of such a 
disorder.  Moreover, even if it had pre-existed service as an 
active psychopathological disorder, in the absence of the service 
treatment records it cannot be found that there was no increase 
in severity during service.  This is particularly true since 
there is evidence of overspending during service, as shown in the 
personnel records, which is at least one of the postservice 
characteristic symptoms of her bipolar disorder.  Significantly, 
the Board observes that the 2007 VA examiner never addressed the 
question of whether any putatively pre-existing bipolar disorder 
underwent or did not undergo an increase in severity during 
active service.  

In sum, there is no clear and unmistakable evidence that a 
bipolar pre-existed active service and no clear and unmistakable 
evidence that, if it did pre-exist service, that it did not 
undergo an increase in severity during service. 

While service connection is not warranted for a personality 
disorder, the question remains whether the evidence shows that a 
bipolar disorder first manifested during the Veteran's active 
military service.  

It is true that laypersons are generally not competent to render 
a medical diagnosis.  Nevertheless, an award of service 
connection generally requires (1) medical evidence of a current 
disability, (2) medical or lay evidence of in-service incurrence 
or aggravation of an injury, and (3) medical evidence of a nexus 
between the claimed in-service disability and the present 
disability.  Dalton v. Nicholson, 21 Vet. App. 23, 26 (2007).  
But, even without medical nexus evidence, there may be a showing 
a continuity of symptomatology which requires a showing (1) that 
a condition was 'noted' during service, (2) evidence of 
postservice continuity of the same symptomatology, and (3) 
medical or lay evidence of a nexus between the present disability 
and the postservice symptomatology.  Barr v. Nicholson, 21 Vet. 
App. 303, 307 (2007).  

Where the determinative issue involves either medical etiology or 
diagnosis, medical evidence can be used but "[l]ay evidence can 
be competent and sufficient to establish a diagnosis of a 
condition when (1) a layperson is competent to identify the 
medical condition, (2) the layperson is reporting a 
contemporaneous medical diagnosis, or (3) lay testimony 
describing symptoms at the time supports a later diagnosis by a 
medical professional."  Jandreau v. Nicholson, 492 F.3d 1372 
(Fed.Cir. 2007).  

Whether lay evidence is competent is a question of fact requiring 
a two-step analysis.  First, is whether the disability stems from 
the type of injury or disease for which lay evidence is 
competent.  Robinson v. Shinseki, 312 Fed.Appx. 336, 339 
(Fed.Cir. 2009).  If the etiology or diagnosis requires the 
application of medical expertise to facts, including a 
description of history and symptoms, then lay evidence is not 
competent.  Clemons v. Shinseki, 23 Vet. App. 1, 4 - 5 (2009).  
However, if lay evidence is competent, then in the second step, 
all the evidence of record must be weighed-including in-service 
record documenting inservice injury or disability or the lack 
thereof.  Robinson v. Shinseki, 312 Fed.Appx. 336, 339 (Fed.Cir. 
2009) (holding that in some circumstances lay evidence can be 
competent as to etiology or diagnosis).  Lay evidence does not 
lack credibility merely because it is unaccompanied by 
contemporaneous medical evidence, but such absence is a factor 
for consideration, as is the presence or absence of supporting or 
contradictory medical or lay evidence, the length of time between 
alleged incurrence of disability and the first medical or lay 
evidence thereof.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed.Cir. 
2006). 

In this case, the symptom addressed in the lay statements of over 
expenditure of money is one that occurred during and after 
service.  The postservice evidence shows that this is a 
characteristic of the Veteran's bipolar disorder.  Merely because 
this was mentioned in the service personnel records in 
conjunction with a diagnosed personality disorder, is not 
persuasive that this symptom was due to a personality disorder, 
rather than the bipolar disorder first diagnosed after service.  
This is particularly true in light of the absence of the service 
treatment records.  Thus, the lay evidence of an over expenditure 
of monies being an inservice symptom of a bipolar disorder is 
competent evidence.  

Next, in addressing the credibility of this lay evidence, it 
cannot be found to lack probative value because it is 
unaccompanied by contemporaneous service treatment records 
inasmuch as these records are, through no fault of Veteran's, 
unavailable.  Moreover, there is ample clinical evidence showing 
that the Veteran sought and received psychiatric treatment, 
beginning in 1993, for what was later diagnosed as a bipolar 
disorder.  

Accordingly, based on the evidence on file, including the absence 
of the Veteran's service treatment records, the Board finds that 
the Veteran's bipolar disorder first manifested during active 
service.  This conclusion is consistent with the opinion of the 
licensed social worker in 2006 who concluded that the Veteran 
displayed manic behavior during service and that the later 
diagnosed bipolar disorder was misdiagnosed during service as a 
personality disorder.  Significantly, this very matter was not 
addressed, and so not refuted, by the 2007 VA examiner.  

This being the case, with the favorable resolution of doubt in 
favor of the Veteran, service connection for a bipolar disorder 
is warranted. 

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties to 
notify and to assist a claimant in developing information and 
evidence necessary to substantiate the claim.  As the claim for 
service connection for a bipolar disorder is resolved in the 
Veteran's favor, further discussion of VCAA compliance is not 
required.  


ORDER

Service connection for a bipolar disorder is granted. 



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


